DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10, 13, 14 and 17 directed to a species non-elected without traverse.  Accordingly, claims 10, 13, 14 and 17 have been cancelled.
Allowable Subject Matter
Claims 1, 3-9, 11, 12, 15-16 and 18-20 allowed.
Regarding claim 1, the prior art does not disclose “ at least one trench provided at a portion of the insulation substrate adjacent to at least one of the upper pads and configured to block stress, which is generated by an expansion of the insulation substrate, from spreading to the at least one of the upper pads, wherein the at least one trench is provided in a direction crossing a direction from a central portion of the insulation substrate to a corner of the insulation substrate” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “trenches provided at portions of the insulation substrate adjacent to corner pads among the upper pads, the corner pads being provided at corners of the insulation substrate in a direction crossing a direction from a central portion of the insulation substrate to the corners of the insulation substrate, a depth of each of the trenches being from 5% to 100% of a depth of the insulation substrate” in combination with the remaining claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899